Case 5:20-cv-00160 Document3 Filed 03/04/20 Page 1 of 9 PagelID #: 5

 

F- E Lae: : '
MAR - 4 2020)

   

 

 
 

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

Coote Wus, (“layeterd AES Gol 034 fs

cence: .

 

 

 

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)

or plaintiffs in this action).

CIVIL ACTION NO._5 :20-cy- OOO |

VERSUS
(Number to be assigned by Court)

— Werden Vous !
2 al
Nuese / 0 oie Nustreb ler |

MQ. | |
CS) \lyese wse | |

ONloert (Clea cal els pon
(Enter above the full name of the defendant

- or defendants in this action)

 

COMPLAINT

I. Previous Lawsuits

same

A. Have you begun other lawsuits in state or federal court dealing with the
facts involved in this action or otherwise relating to your imprisonment?

Yes - No
Case 5:20-cv-00160 Document 3 Filed 03/04/20 Page 2 of 9 PagelD #: 6

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of

paper, using the same outline).

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3. Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?

 

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:
I.

Ill.

Place of Present Confinement:

Case 5:20-cv-00160 Document 3 Filed 03/04/20 . Page 3 of 9 PagelD #: 7

FCT Becwey
po POX BSO

Peaver, WN 35813 |

Is there a prisoner grievance procedure in this institution?

 

 

 

 

 

 

A.
Yes ay No.
B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure? |
Yes JS No
C. If you answer is YES:
1. What steps did you take? 1 Exttaustecdd ©) \
Phere dees
2. What was the result? Sy No (LesQonse. :
On \O
D. If your answer is NO, explain why not:
Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

A.

HE \- 0
Name of Plaintiff: Cone sus NM Janezeha Safiel oF
> EOF Sean
Address: Vieaved tov BS5eE\3

Additional Plaintiff(s) and Address(es):

 

 

 

 

inn etn verti .
Case 5:20-cv-00160 Document3 Filed 03/04/20 Page 4 of 9 PagelD #: 8

efendant in the first blank, his/her

-

(In item C below, place the full name of the d
official position in the second blank, and his/her place of employment in the third

blank. Use item D for the names, positions, and places of employment of any

additional defendants.)
C. Defendant: iDandea Noun
J)
is employed as: La nacden oy ECT concen)
t ECT ecwrerl
D. Additional defendants: nh ucse /OWaraecist =
(0 {
ZU SWEEP Nex , tim dacse Cra. Lose ,
Crtoer W lecdica\ season's anyCaown

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant

is involved. Include also the names of other persons involved, dates and places. Do
guments or cite any cases or statutes. If you intend to allege a

not give any legal ar
ragraph. (Use as much

number of related claims, set forth each claim in a separate pa
space as you need. Attach extra sheets if necessary.)

CO) Kha C anstikutoarl (Qauts LORS Acsated
& ™ Neadmenak Cruel aad wousuel Quaishme dt

( Esteite ve Gamble )
QD Qad reve. pea TWWaesreq aad Corecst
@oh Va San AUninas-- SRaned our ok Feat
OG OG O
toc my bereadiint- a
* Next Wage See
: Ay bacth-weake "

VW

SR ME RAM a
Too ey eet

Case 5:20-cv-00160 Document 3 Filed 03/04/20 Pagd&anhoPagalD #: 9
nes NS
Statement of Claim

Now comes Plantiff Cornelius Mayfield, At which time I returned
to my unit and took the medicine per my usual routine. (all 4 pills)
While attending the noon meal. The Nurse/Pharmacist Mr. Shifflet went
to my unit and to my cell. At which time he went into my locker box
and took the medicine which ghe gave me back! I was told to return to
Medical by my unit officer "Carroll." He ask me did I take any of the
med I stated yes one of each. Upon returning to Medical I was inform-
ed by Nurse/Pharmacist Shifflet that I had been given another inmate's
medicines. And if I felt funny or. dizzy to notify medical so that they
could keep an eye on me. Then"Shifflet"gave me my proper medicine. At
which time I was told to return to my unit!

After leaving medical I proceeded to the library at which time I
thought to take my original meds. After about 30-45 minutes I began
to have chest pains and difficulty with breathing. I informed staff
(H James) of my issue and she sent me over to medical.

I was given an EKG by "Rose" at which time he said it was normal
and I may have been experiencing problems due to pollen outside! I re-
turned to my unit stop at inmate Nelson's cell to catch my breath. All
of a sudden I got extremely dizzy and couldn't catch my breath. I fell
‘out somehow and Nelson went and got the unit officer. He informed
Medical Staff they came to the unit and took me to the Medical. Once
inside they took my vitals. Officer Rose left momentarily to speak
with Shifflet they had a heated exchange. Rose returned to the exam
room where I was waiting. And told me to stand-up tuck in my shirt
and don't say shit else about this incident if I want to continue RDAP

and get my year off! Then I need to get the Fuck Out and go back to

my unit.
Case 5:20-cv-00160 Document3 Filed 03/04/20 Page 6 of 9 PagelD #: 10

The next morning I called to further explain the situation to my
step mother. After our phone conversation I was called into DTS Allan's
office! He questioned me about yesterday's incident. By saying why
did I lie? Because "Officer Rose'' made a False report stated I told
him I didn't take any of the Medicine!!!! (But I wasn't given a write-
up for Lying to staff Nor did he omit to say he told me to keep my
mouth shut if I wanted to stay in (RDAP).

Allan told me that my DTS would need to talk to me and more than
likely I'd be teamed next Tuesday! So not only is my health threaten-
ed. Now because of their mistakes and mishandling I stand a chance to

be kicked out of RDAP. Because of a false statement about what I said,
regarding me taking the nedieinel |

But I was ask by the unit officer Carroll when I returned earlier *=
from chow; -if ~£ hadstaken the meds. and I informed him that I had!

Meds. taken; Metoproiol Tartrate 50MG Tab

Lisinopril 20MG Tab
Atrovastatin 10MG Tab
AM Lodlpine 5MG Tab

Sincerly,

Cornelius Mayfield

55961-039
FCI Beckley

PO Box 350

Beaver, WV 25813
Case 5:20-cv-00160 Document 3 Filed 03/04/20 Page 7 of 9 PagelD #: 11

IV. Statement of Claim (continued):
Date andrhime. ck racideat: Mare 1 5° I-14
Wane: row NeHerekna Ko fd CO an Fon \WOOOM 3° COM
Dares of Wacassment and Ce®Ratan
\-15- BOAO . \-\o" 9090 | IVT 3090 , .
AN Bo VeQuesticg Ane CCW Laotkase acd MA Lone,
Rrecendings ok These Deares CF OLA )
OWN 5-10-19, 5S-VAANG, \1S 90 | \NW"8O, VTSO ,

\-V\A-30

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

 

Ze Loaat ta e Cambensaredt Qa “he.  frocute
oF  DO0,C00,a00 CT reat Rian WS D-)
Wneat 1 coud Lave ta Dee Ubne 8S

Fen ‘Dee wey Wee (Cae “ackessoae\
Lecsaoe\. Sy eacle PRa ts Waa De
\Reoated Ane mons aX scien Occur AQHO
Qa The _ceac butuce. ---

 

 
_ Case 5:20-cv-00160 Document 3 Filed 03/04/20 Page 8 of 9 PagelD #: 12

 

 

 

 

 

 

 

 

 

 

Vv. Relief (continued)):
VII. Counsel
A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:
B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?
Yes No /
If so, state the name(s) and address(es) of each lawyer contacted:
If not, state your reasons:
C. Have you previously had a lawyer representing you in a civil action in this

court?
Yes No LO

2 es w rie icici
Case 5:20-cv-00160 Document 3. Filed 03/04/20 Page 9 of 9 PagelD #: 13

If so, state the lawyer’s name and address:

 

 

Signed this. \ 3” day of FeBruanl 20 AO.

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

9-13-9020 C 4ub—

Executed on
(Date)

CA fe —

 

Signature of Movant/Plaintiff

 

Signature of Attorney
(if any)

 
